Citation Nr: 1732800	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from September 1998 to January 2010

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Local jurisdiction over the appeal has since been transferred to the RO in Cleveland, Ohio.

This case was before the Board in April 2015 when it was remanded for additional development.

In June 2017, the Veteran presented testimony before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to vocational rehabilitation, service connection for hearing loss and service connection for tinnitus were submitted in May 2017 and June 2017, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

This matter was remanded for a VA examination in April 2015; however, the Veteran failed to report for an examination scheduled for December 2016.  During the June 2017 hearing, he testified that he missed the December 2016 (and previous examinations scheduled in 2013 and 2015) because he had moved frequently and never received notice of the examinations.  Because the Veteran has shown good cause for his failure to report to these examinations, and because evidence dated after the most recent (2011) examination suggests a worsening of the low back disability, the AOJ should schedule the Veteran for another VA examination.  

Regarding the examination, the AOJ is reminded that 38 C.F.R. § 4.59 (2016) requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).   See Correia v. McDonald, 28 Vet. App. 158 (2016).

Prior to the examination, the AOJ should obtain updated treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's service-connected degenerative disc disease of the lumbar spine.

2.  After all available records are obtained, afford the Veteran a VA examination to determine the current nature and severity of the service-connected degenerative disc disease of the lumbar spine.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

All pertinent evidence of record should be made available to and reviewed by the examiner.  All information required for rating purposes, to include any associated neurological impairment, should be provided to the examiner.  

The examination must be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the disability.  Ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The rationale for all opinions offered must be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating should be readjudicated based on the entirety of the evidence.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



